                                          Case 5:20-cv-08241-EJD Document 75 Filed 02/08/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         GATEWAY CITY CHURCH, et al.,
                                   8                                                         Case No. 5:20-cv-08241-EJD
                                                        Plaintiffs,
                                   9                                                         ORDER GRANTING IN PART
                                                 v.                                          PLAINTIFFS’ EMERGENCY MOTION
                                  10                                                         TO ENJOIN STATE AND COUNTY
                                         GAVIN NEWSOM, et al.,                               COVID-19 RESTRICTIONS PENDING
                                  11                                                         INTERLOCUTORY APPEAL
                                                        Defendants.
                                  12                                                         Re: Dkt. No. 47
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Gateway City Church, The Home Church, The Spectrum Church, Orchard

                                  15   Community Church, Trinity Bible Church (collectively “Plaintiffs”) move to enjoin the State and

                                  16   County’s enforcement of restrictions on indoor worship services or, alternatively, for immediate

                                  17   relief in the form of a temporary injunction of seven days to enable Plaintiffs to file a motion with

                                  18   the Ninth Circuit. Dkt. No. 67 (“Emergency Motion”). The State and the County filed separate

                                  19   responses opposing the Emergency Motion. Dkt. Nos. 71, 72.

                                  20          On January 29, 2021, this Court issued an Order granting in part and denying in part

                                  21   Plaintiffs’ Motion for a Preliminary Injunction seeking relief from the same restrictions. Dkt. No.

                                  22   64 (“Order”). Specifically, this Court enjoined the 100-person capacity limit for places of worship

                                  23   in Tier 2 and the 200-person capacity limit in Tier 3 of the State’s Blueprint but not the percentage

                                  24   based capacity limitations of any tier, nor the prohibition on indoor worship under Tier 1. See

                                  25   Order at 29. The Court further enjoined the State from enforcing the Blueprint’s restrictions on

                                  26
                                       Case No.: 5:20-cv-08241-EJD
                                  27   ORDER GRANTING IN PART PLAINTIFFS’ EMERGENCY MOTION TO ENJOIN STATE
                                       AND COUNTY COVID-19 RESTRICTIONS PENDING INTERLOCUTORY APPEAL
                                  28
                                                                                         1
                                           Case 5:20-cv-08241-EJD Document 75 Filed 02/08/21 Page 2 of 4




                                   1   activities at places of worship other than worship services, except to the extent that it enforces

                                   2   such restrictions against secular businesses or activities. Relying in part on the decision of the

                                   3   Court of Appeals for the Ninth Circuit in South Bay United Pentecostal Church v. Newsom, No.

                                   4   20- 56358, 2021 WL 222814 (9th Cir. Jan. 22, 2021) (South Bay), the Court denied the

                                   5   preliminary injunction in all other respects, finding that Plaintiffs were unlikely to succeed on the

                                   6   merits of their Free Exercise claim because the State and County restrictions were likely to survive

                                   7   strict scrutiny.

                                   8           On February 5, 2021, the United States Supreme Court granted an application for

                                   9   injunctive relief pending disposition of the petition for a writ of certiorari in South Bay United

                                  10   Pentecostal Church, et al. v. Newsom, 592 U.S. ___ (Feb. 5, 2021) No. 20A136 (20-746) (South

                                  11   Bay II). The decision reverses in part the decision of the Ninth Circuit in South Bay. Specifically,

                                  12   the Supreme Court enjoined the State from enforcing the Blueprint’s Tier 1 prohibition on indoor
Northern District of California
 United States District Court




                                  13   worship services against the applicants in that case, but left in place the State’s percentage

                                  14   capacity limitations and the prohibition on singing and chanting indoor. The statement of Justice

                                  15   Gorsuch, with whom a majority of the justices join or concur, found that the State restrictions

                                  16   failed strict scrutiny because “the State fails to explain why narrower options it finds sufficient in

                                  17   secular contexts do not satisfy its legitimate interests” in religious contexts. See, e.g., id. at 4

                                  18   (“The State does not force [hairstylists or manicurists] or retailers to do all their business in

                                  19   parking lots and parks. And California allows people to sit in relatively close proximity inside

                                  20   buses too.”).

                                  21            Justice Gorsuch went on to find that the State’s ban on indoor singing and chanting

                                  22   similarly failed to survive strict scrutiny, in part because the ban did not appear to apply to the

                                  23   entertainment industry. Id. at 5 (“once more, we appear to have a State playing favorites during a

                                  24   pandemic, expending considerable effort to protect lucrative industries (casinos in Nevada; movie

                                  25   studios in California) while denying similar largesse to its faithful.”). Justices Barrett and

                                  26
                                       Case No.: 5:20-cv-08241-EJD
                                  27   ORDER GRANTING IN PART PLAINTIFFS’ EMERGENCY MOTION TO ENJOIN STATE
                                       AND COUNTY COVID-19 RESTRICTIONS PENDING INTERLOCUTORY APPEAL
                                  28
                                                                                           2
                                           Case 5:20-cv-08241-EJD Document 75 Filed 02/08/21 Page 3 of 4




                                   1   Kavanaugh diverged from Justice Gorsuch on this point, finding that there was not enough

                                   2   evidence in the record to support the claim that the entertainment industry was exempt from the

                                   3   singing ban.

                                   4           In light of the Supreme Court’s decision, this Court GRANTS Plaintiffs’ Emergency

                                   5   Motion in part. As the Supreme Court set forth, the State shall be enjoined from enforcing against

                                   6   Plaintiffs the prohibition of indoor worship, currently applicable under Tier 1 of the Blueprint.

                                   7   This Court’s previously issued injunction against the numerical capacity limitations remains in

                                   8   effect, however, nothing in this order nor in South Bay II prevents the State from imposing a 25%

                                   9   capacity limitation on indoor worship services in any Tier.

                                  10           South Bay II did not consider the County restrictions that are also at issue in this case. This

                                  11   Court previously held that the County restrictions were subject to a rational basis review because

                                  12   the County’s ban on indoor gatherings is facially neutral towards religion and is generally
Northern District of California
 United States District Court




                                  13   applicable to secular and religious gatherings alike. The Court relied in part on the Ninth Circuit’s

                                  14   application of rational basis review to the State’s ban on indoor singing. Order at 27-28 (citing

                                  15   South Bay, 2021 WL 222814, at *18 (holding that California’s ban on indoor singing and chanting

                                  16   was subject to deferential rational basis review because it “applies to all indoor activities, sectors,

                                  17   and private gatherings” and there was no evidence that “this ban results in disparate treatment of

                                  18   religious gatherings”)). In South Bay II, however, a plurality of justices joined or concurred in

                                  19   Justice Gorsuch’s application of strict scrutiny to the singing ban. Thus, this Court finds that

                                  20   under South Bay II, the County’s restrictions on gatherings will likely be subject to strict scrutiny

                                  21   and, under that standard, are likely to fail for the same reasons as the State restrictions. The Court,

                                  22   therefore, GRANTS in part Plaintiffs’ Emergency Motion to enjoin enforcement of the County

                                  23   restrictions to the same extent as the State restrictions.

                                  24           Plaintiffs Emergency Motion is GRANTED in part and DENIED in part. The State and

                                  25   County are hereby enjoined from enforcing a prohibition on indoor worship services pending

                                  26
                                       Case No.: 5:20-cv-08241-EJD
                                  27   ORDER GRANTING IN PART PLAINTIFFS’ EMERGENCY MOTION TO ENJOIN STATE
                                       AND COUNTY COVID-19 RESTRICTIONS PENDING INTERLOCUTORY APPEAL
                                  28
                                                                                           3
                                           Case 5:20-cv-08241-EJD Document 75 Filed 02/08/21 Page 4 of 4




                                   1   Plaintiffs’ interlocutory appeal to the Ninth Circuit. Neither the State nor the County are enjoined

                                   2   from enforcing percentage-based capacity limitations on indoor worship services to the same

                                   3   extent that such limitations are enforced against secular business and activities.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 8, 2021

                                   6                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                   7                                                    United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Case No.: 5:20-cv-08241-EJD
                                  27   ORDER GRANTING IN PART PLAINTIFFS’ EMERGENCY MOTION TO ENJOIN STATE
                                       AND COUNTY COVID-19 RESTRICTIONS PENDING INTERLOCUTORY APPEAL
                                  28
                                                                                          4
